Citation Nr: 9900013	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-27 637	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
shell fragment wound of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 8, 1942 to 
January 14, 1943 and from February 1943 to March 1946.  The 
veteran is service connected for shell fragment wounds to the 
left leg and second finger of the right hand, which are 
assigned a noncompensable rating.  In a March 1986 rating 
action, the RO denied service connection for optic neuritis, 
visual field loss, and atrophy of the left eye which was 
found at the time to be associated with glaucoma.  There was 
medical evidence of record at the time attributing some or 
all of this left eye pathology to diphtheria.  

In a November 1986 rating action, the RO denied service 
connection for residuals of a shell fragment wound of the 
left eye.  The veteran appealed that decision to the Board of 
Veterans Appeals (Board) and the appeal was denied in 
September 1987.  Thereafter, the veteran attempted to reopen 
the claim for service connection for residuals of a shell 
fragment wound of the left eye.  The claim was denied by the 
RO in July 1992.  The veteran appealed and was afforded a 
hearing before a Member of the Board in May 1993.  In a July 
1993 decision, the Board held that new and material evidence 
had not been submitted to reopen the claim for service 
connection for residuals of a shell fragment of the left eye.  
The veteran appealed the Boards decision to the Court of 
Veterans Appeals (Court).  The Court affirmed the Boards 
decision in April 1995.  A copy of the Courts decision is in 
the contained in the claims folder.   

The current appeal arises from a July 1996 rating action 
which held that new and material evidence had not been 
submitted to reopen a claim for residuals of a shell fragment 
wound of the left eye.  In his May 1997 substantive appeal 
(Form 9) to the Board, the veteran requested a Board hearing 
at the RO.  The veteran was afforded a hearing before a RO 
hearing officer in January 1998.  In a subsequent statement 
dated in September 1998, the veteran notified the RO that he 
no longer wanted a Board hearing at the RO.

REMAND

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Veterans Appeals (Court) has held that, once 
a denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board of Veterans Appeals 
(Board) must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is new and 
material.  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veterans claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of section 
3.156(a) of VA regulations, cited above, and has overruled 
the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra.  See Hodge v. 
West, 155 F. 3d. 1356 (1998).  Inasmuch as the July 1996 
rating action, the August 1996 Statement of the Case (SOC) 
and the February 1998 Supplemental Statement of the Case 
(SSOC) were based, in part, on the standard which was struck 
down in Hodge, supra, a remand is warranted to allow the RO 
to apply the standards set forth therein.  The Board notes 
that the July 1996 rating action, the August 1996 SOC, and 
the February 1998 SSOC applied the correct standard of review 
at the time they were issued, because the Hodge case was not 
decided by the United States Court of Appeals for the Federal 
Circuit until September 16, 1998.  However, this fact does 
not change the requirement that this case be considered in 
accordance with the Hodge decision.  The veterans 
representative has alluded to this in a written argument 
dated in December 1998.  The case is REMANDED to the RO for 
the following action:

The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
residuals of a shell fragment wound of 
the left eye.  The RO is directed to make 
a decision on the issue based only on 
consideration of the holding in Hodge, 
supra, and on 38 C.F.R. § 3.156.

If the determination remains adverse to the veteran, both he 
and his representative  should be provided with a SSOC.  They 
should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
until otherwise notified.  The purpose of this remand is to 
comply with a precedent decision of the Court and the ensure 
due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, 

M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 2 -
